                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 VINCENT DOMÍNGUEZ-SCHUGT,
 MARIO DOMÍNGUEZ-BURGUETTE,
 ROSWITHA DOMÍNGUEZ,
 STEPHAN DOMÍNGUEZ,
 and SULI DOMÍNGUEZ,

                               Plaintiffs,
         v.
                                                                             ORDER
 STATE OF WISCONSIN, COUNTY OF DUNN,
 TOWN OF WESTON, BARRETT BRENNER,
                                                                          18-cv-231-jdp
 ERIC KLEVEN, NICHOLAS P. LANGE,
 BRENT D. SKINNER, CINDY WANG,
 JENNIFER A. STEINMEYER, JENNY NYHUS,
 MEGAN MITTLESTADT, DORIS MEYER,
 CINDY KOPP, CALVIN CHRISTIANSON,
 DENNIS P. SMITH, JULIE A. WATHKE,
 and BRAD D. SCHIMEL,

                               Defendants.


       Plaintiffs   Vincent    Domínguez-Schugt,      Mario     Domínguez-Burguette,       Roswitha

Domínguez, Stephan Domínguez, and Suli Domínguez continue to challenge the validity of

the judgment in this case. They jointly brought this lawsuit in which they alleged that

defendants harmed them in a variety of ways, in particular alleging that defendant government

officials failed to recognize unregistered transfers of real estate between the plaintiffs. I granted

defendants’ motions to dismiss the case because plaintiffs had no plausible federal claims for

relief, and I declined to exercise jurisdiction over any of plaintiffs’ state-law claims. Dkt. 49.

Judgment was entered February 21, 2019. Dkt. 50. Plaintiffs then objected to the form of the

judgment because it contains an electronic “/s/” signature from the clerk of court. I denied that

motion. Dkt. 55.
       Now plaintiffs have filed a motion for relief from judgment under Federal Rule of Civil

Procedure 60(b). Under Rule 60(b), a court may relieve a party from a final judgment and re-

open the case for any of the following reasons:

               (1) Mistake, inadvertence, surprise, or excusable neglect;

               (2) Newly discovered evidence that, with reasonable diligence,
                   could not have been discovered in time to move for a new trial
                   under Rule 59(b);

               (3) Fraud . . ., misrepresentation, or misconduct by an opposing
                   party;

               (4) The judgment is void;

               (5) The judgment has been satisfied, released, or discharged; it is
                   based on an earlier judgment that has been reversed or
                   vacated; or applying it prospectively is no longer equitable; or

               (6) Any other reason that justifies relief.

       Plaintiffs continue to contend that my orders and the judgment are void because they

contain electronic signatures. But as I have explained to them already, the federal rules and

this court’s procedures allow for electronic signatures by both parties and the court.

See Dkt. 55, at 2.

       Plaintiffs say that they have new evidence that shows fraud by defendants.

See attachments to Dkt. 57. Most of these documents are not “newly discovered evidence”

because they predate my dismissal order. But all they show is that plaintiffs have made at least

some payments of the taxes they owe. They are not evidence that defendants have violated any

of plaintiffs’ constitutional or other federal rights.

       Plaintiffs also continue to raise frivolous arguments, such as that it was a violation of

due process for me to dismiss the case without holding further hearings, or that it was incorrect

for me to conclude that diversity jurisdiction did not exist, because plaintiffs do not recognize


                                                  2
the state of Wisconsin’s authority. Nothing in plaintiffs’ motion gives me reason to reconsider

dismissal of the case.

       Plaintiffs also state that if I have relied on evidence outside the record to decide this

case, I should recuse myself. I will deny the motion because I have not relied on anything other

than the parties’ pleadings and the voluminous attachments to plaintiffs’ complaint. See, e.g.,

Williamson v. Curran, 714 F.3d 432, 443 (7th Cir. 2013) (attachments to complaint can be

considered in deciding motion to dismiss without converting motion to one for summary

judgment).



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiffs’ motion for relief from judgment, Dkt. 57, is DENIED.

       2. Plaintiffs’ motion for my recusal, Dkt. 57, is DENIED.

       Entered February 3, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
